Citation Nr: 0822840	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-07 975	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for a scar of the left 
wrist, currently rated 10 percent disabling. 

2.  Entitlement to an effective date earlier than September 
30, 2002, for a 10 percent rating for a scar of the left 
wrist. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (Phoenix RO) in 
Phoenix, Arizona, that granted an increased (10 percent) 
rating for a left wrist scar effective from September 30, 
2002.  The claims file was subsequently transferred to the 
Regional Office in St Louis, Missouri (St. Louis RO).  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at the St. Louis RO; a copy of 
the transcript is associated with the record.  

In August 2006, the Board remanded the case for further 
development.  It has been returned to the Board for further 
appellate consideration.  

In his notice of disagreement (NOD), the veteran has asserted 
that he cannot work due to service-connected disability.  
This is referred to the RO for appropriate action, including 
referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service.


FINDINGS OF FACT

1.  The service-connected left wrist disability has been 
manifested throughout the appeal period by a superficial but 
painful laceration scar covering no more than 4 square 
centimeters 

2.  Competent medical evidence attributes (in part) left 
wrist giving away, pain, stiffness, and weakness to the left 
wrist laceration. 

3.  In January 1993, the RO assigned a noncompensable rating 
for the left wrist laceration; the veteran did not appeal, 
and that decision became final. 

4.  There is no evidence that the veteran requested an 
increased rating at any time between January 1993 and 
September 30, 2002. 

5.  The veteran submitted a claim for an increased rating for 
the left wrist on September 30, 2002.  

6.  No pertinent evidence dated within a year of September 
30, 2002, reflects an increase in severity of the left wrist 
laceration disability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 
percent for a left wrist scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7802, 7804 (2007).

2.  The criteria for a separate 10 percent schedular rating 
for left wrist limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate I, § 4.71a, Diagnostic Code 5215 
(2007).

3.  The criteria for an effective date earlier than September 
30, 2002, for the assignment of a 10 percent disability 
rating for the left wrist laceration are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (o) (2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) and VA must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b) 
(1).  These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letter sent to 
the claimant in October and November 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial decision in this matter.  The letters informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence.  The claimant was also asked to submit 
evidence and/or information in his possession.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent possible, VA has obtained VA and private medical 
evidence identified.  The claimant testified before the 
undersigned Veterans Law Judge.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) found no distinction between initial ratings and 
increased rating claims for applying staged ratings and held 
that "...staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The record reflects that during VA left rotator cuff repair 
surgery, the left wrist was also incised by accident.  Color 
photos depict a dorsal left hand, wrist and forearm 
laceration that had been medically sutured with metallic 
staples.  In January 1993, the RO awarded benefits for a 
dorsal left wrist laceration under 38 U.S.C.A. § 1151, as 
proximately caused by VA surgery. 

The left wrist has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 7804.  Under 
Diagnostic Code 7804, a superficial scar that is painful on 
examination warrants a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  Note 1 to this code states that 
a superficial scar is one not associated with underlying soft 
tissue damage.

Because a 10 percent rating is the highest rating offered for 
a painful superficial scar and because this rating has 
already been assigned, there is no need for further analysis 
of the rating granted for a painful scar.  However, separate 
evaluations are warranted for separate problems arising from 
the same injury if they do not constitute the same disability 
or same manifestation.  38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than head, face, or neck that are 
superficial and that do not cause limited motion where they 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  
Clearly, this code rates a scar on the basis of total area 
covered, regardless of pain.  If the total area criterion is 
met, a separate rating is warranted.  According to a July 
2007 VA compensation examination report, at page 20, the scar 
measured 7.5 centimeters by 0.5 centimeter.  This is an area 
of no more than 4 square centimeters when rounded up to the 
nearest whole number.  A 10 percent rating under Diagnostic 
Code 7802 is therefore not warranted as the area criterion is 
not more nearly approximated.  

Turning to impaired motion of the left wrist joint, in 
January 2003, a VA physician noted:

        The cause of [the veteran's] left wrist 
painful motion is multifactorial:  DJD, a metallic 
density, and a tender laceration.  The major 
factor causing the painful motion is the DJD, 
which is related to the multiple blunt traumas 
while he worked in a dairy and to a fracture of 
the left wrist at age 14, but the laceration also 
contributes to his painful motion, a minor factor.  

The VA examiner then added an addendum to the above, stating:

      The metallic density probably relates to the 
laceration injury.  Apparently, the metallic 
density did not show on the X-ray of 1992.  
Giving the veteran the benefit of the doubt, the 
metallic density also contributing [sic] to the 
left wrist painful motion and the fact that the 
pain and dysfunction date back to the laceration 
and the metallic density are major factors.

Resolving any ambiguity in the intended meaning above in 
favor of the veteran, left wrist limitation of motion is 
medically attributed, in part, to the VA-compensated left 
wrist laceration.  The next question is how much limitation 
of motion is shown?

During a December 2002 VA general medical examination, the 
left wrist exhibited full, but painful, range of motion.  
During a July 2007 VA examination, an examiner provided much 
more detail, however.  

According to a July 2007 VA compensation examination report, 
ulnar deviation was limited to 35 degrees and pain began at 
30 degrees.  Radial deviation was limited to 10 degrees and 
pain began at 5 degrees.  Flexion (palmar) was limited to 60 
degrees and pain began at 50 degrees.  Extension 
(dorsiflexion) was limited to 70 degrees and pain began at 
40.  See 38 C.F.R. § 4.71, Plate I.  The fingers had full 
range of motion.  X-rays showed a metallic body still 
embedded adjacent to the left 4th metacarpal. 

While not all left wrist limitation of motion is attributed 
to the service-connected disability, it is difficult to 
ascertain the degree of non-service-connected involvement.  
If the manifestations of a service-connected disability 
cannot be separated from the manifestations of a non-service-
connected disability, all manifestations must be attributed 
to the service-connected condition.  Mittleider v. West, 
11 Vet. App. 181 (1998).  Thus, the Board attributes 
limitation of motion to the service-connected disability.  

Limitation of motion in dorsiflexion of either wrist (major 
or minor) to less than 15 degrees, or, where palmar flexion 
is limited in line with the forearm, warrants a 10 percent 
rating.  38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 
5215 (2007).  Comparing the above ranges of motion with the 
criteria of Diagnostic Code 5215, it is apparent that the 
criteria for a compensable rating are not more nearly 
approximated for limitation of motion in dorsiflexion and 
palmar flexion.  However, functional impairment due to left 
wrist giving away, pain, stiffness, and weakness is 
associated with the left wrist laceration.  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Because a VA examiner has related additional functional 
impairment (left wrist giving away, pain, stiffness, and 
weakness) to the laceration disability, the Board finds 
additional functional impairment that more nearly 
approximates a 10 percent rating under Diagnostic Code 5215.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge that all current left wrist 
symptoms arose after VA surgery and that he also had numbness 
of the fingers and pain in the heel of the wrist.  Gauging 
the depth, length, and straightness of the laceration, he 
surmised that the surgeon botched the location of the 
surgery, rather than accidentally lacerating him 
postoperatively.  He testified that that VA doctors told him 
that he should file a claim for an increase due to his 
symptoms.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against a schedular rating higher than 10 percent for a left 
wrist scar.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  However, the evidence favors a separate 10 
percent rating under Diagnostic Code 5215 for left wrist 
giving away, pain, stiffness, and weakness.  An increased 
rating for the left wrist scar must be denied, but a separate 
10 percent rating for left wrist limitation of motion is 
granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to VA's Chief 
Benefits Director or the Director, Compensation and Pension 
Service.  

In July 2003, the veteran alleged that loss of use of his 
left hand is, "leaving me with no way to work or make a 
living."  In the introduction portion of this decision, the 
Board has referred the matter to the RO for appropriate 
action, including referral to VA's Chief Benefits Director or 
the Director, Compensation and Pension Service, if 
appropriate.

Earlier Effective Date

In February 2006, the veteran testified that he did not file 
an increased rating claim until 2002 because it was then that 
a VA doctor advised him to do so.  

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

VA regulations governing effective dates have more to say 
about what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

§ 3.401 (b) addresses effective dates of award of additional 
compensation for dependents.  38 C.F.R. § 3.401 (b).

In April 1992, the veteran applied for § 1151 compensation 
for a left wrist laceration due to VA surgery in 1989.  That 
claim was granted in a January 1993-issued rating decision.  
The left wrist laceration disability was rated 
noncompensably.  The veteran was notified of the decision and 
of his appeal rights and he did not appeal.  No revision to 
the January 1993 decision may be made absent clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k).  The veteran has not alleged error in that 
decision.  Therefore, evidence received since the January 
1993 decision is the only evidence that may be considered in 
this claim.  

There is no evidence that the veteran requested an increased 
rating at any time between January 1993 and September 30, 
2002.  The veteran requested an increased rating in September 
2002 and the RO received that claim on September 30, 2002.  
The next question is whether an increase in disability was 
factually ascertainable within the one year period prior to 
September 30, 2002. 

The medical evidence dated between September 30, 2001, and 
September 30, 2002, include numerous VA clinical records that 
address other health concerns.  The left wrist was not shown 
to have increased in disability during that time.  Therefore, 
the date that the RO received the claim for an increase must 
control the effective date.  In this case, the RO has 
assigned the correct date.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  An effective date earlier than September 30, 
2002, for a 10 percent rating must be denied.  


ORDER

A schedular rating greater than 10 percent for a left wrist 
scar is denied.

A separate 10 percent rating for left wrist limitation of 
motion is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

An effective date earlier than September 30, 2002, for a 10 
percent rating for the left arm scar is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


